Title: To George Washington from Major General Arthur St. Clair, 4 June 1779
From: St. Clair, Arthur
To: Washington, George


        
          Sir
          Pompton [N.J.] June 4th 1779 4 oClock
        
        I have this Moment received the inclosed Letter from Colonell Malcom, which has occasioned me some regret that I did not March last Night as I had purposed.
        I have no Accounts from the River to Day, but there is nothing extraordinary or I should have heard from the Parties, and I have seen a Person from the Neighbourhood of Kings Ferry, who says things are in the same Situation as when I wrote your Excellency Yesterday.
        General Woodford is arrived and encamped about two Miles short of Us. I have the Honour to be your Excellencys most obedient Servant
        
          Ar. St Clair
        
        
          Colonel Malcom’s Letter referred to is of the 3 June.
        
      